Fowler, J.
(on motion for rehearing). The appellant moves for a rehearing. Nothing new is presented on the merits, but the movant urges what was mentioned in the original brief, but not in the opinion of the court, that the respondent owner of the dog cannot uphold the judgment on the ground that the evidence does not show the dog was “mischievous” because he filed no motion for review. Counsel relies in support of the contention on sec. 274.12, Stats.
*560The statute itself refutes appellant’s contention. The provision relied on relates to rulings of which the respondent complains. It applies only to rulings on the trial which were adverse to the respondent, not to rulings which were in his favor. Here the respondent is not complaining of any ruling of the trial court. The ruling that upon the evidence the action should be dismissed as to the respondent was in the respondent’s favor. The respondent is merely relying on a ground in support of the ruling of the trial court in his favor that the trial court did not consider. This he has a right to do. Falkenstern v. Greenfield, 145 Wis. 232, 237, 130 N. W. 61; Jeffers v. Green Bay & Western R. Co. 148 Wis. 315, 322, 134 N. W. 900; Haswell v. Reuther, 171 Wis. 228, 177 N. W. 8. The provision for review relied upon was enacted by sec. 8, ch. 219, Laws of 1915. The two cases first above cited were decided before the enactment, but the last was decided five years thereafter. Of like effect is Estate of Koch, 148 Wis. 548, 134 N. W. 663.
The cases below referred to are cited by appellant in support of her contention that rulings of a trial court cannot be reviewed by a respondent except on motion to review. They are not in point as the rulings involved were in each case adverse to the respondent. Hayes v. Roffers, 217 Wis. 252, 258 N. W. 785; Kaczmarski v. F. Rosenberg Elevator Co. 216 Wis. 553, 257 N. W. 598; Noll v. Nugent, 214 Wis. 204, 252 N. W. 574; Vinogard v. Travelers Protective Asso. 217 Wis. 316, 258 N. W. 787; Clifton v. Smith, 188 Wis. 560, 206 N. W. 923.
The motion is denied with $25 costs to respondent.